Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 7/31/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered and the examiner has crossed out the references in the IDS.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what is meant by the phrase “the superconducting nanowire single photon detector is a superconducting nanowire single photon detector” due to the confusing nature of wordings therein.  Clarification is required.  No patentability based on art will be determined at this time since the intended scope of this claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN103439012 A).
Regarding claim 1, Chen et al (‘012) shows in Fig.1 the following features of applicant’s claim: coupling an electrical attenuator (circuitry comprising three 50 ohms resistors in Fig.1; it should be noted that the applicant’s attenuator also comprises three resistors as shown in applicant’s Fig.3) in series with an output end of a superconducting nanowire single photon detector (SNSPD in Fig.1); wherein the attenuator is coupled with the output end of the superconducting nanowire single photon detector (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN103439012 A) in view of Chen et al (CN103245424 A).
Regarding claim 3, Chen et al (‘012) discloses the following elements of applicant’s claim: a refrigeration system (a refrigeration module <4K), a superconducting nanowire single photon detector (SNSPD), an electrical attenuator (circuitry comprising three 50 ohms resistors in Fig.1), an amplifier (amplification circuit in Fig.1), a constant current source (a bias resistor and an adjustable voltage source in Fig.1 are coupled to provide a constant current bias for the detector) and a counter (paragraph 25).  Chen et al (‘012) differs from the claimed invention in that it does not specifically mention the use of a bias tree for coupling DC bias circuitry and RF amplification circuitry.  However, Chen et al (‘424) discloses (Fig.1) a similar SNSPD system utilizing a bias tree (Bias T) for coupling DC bias circuitry and RF amplification circuitry (Fig.1) and it would have been obvious to one of ordinary skill in the art to utilizing the teaching of Chen et al (‘424) in the device of Chen et al (‘012) in view of the desire to effectively separate the DC bias form the high frequency response signal.
 Regarding claim 4, the limitation therein is disclosed in paragraph 25 of Chen et al (‘012).
Regarding claim 5, the limitations therein are disclosed in the device of Chen et al (‘012; Fig.1) in view of Chen et al (‘424; Fig.1).								Regarding claim 7, the specific type of an electronic attenuator utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding clam 8, the limitations therein are shown in Fig.1 of Chen et al (‘424).
Regarding claim 9, the limitations therein are shown in Fig.1 of Chen et al (‘012).
Regarding claims 10-11, these dependent include well known features of a SNSPD system that would have been an obvious design choice to one of ordinary skill in the art merely depending the needs of the particular application and does not more that yield predictable results.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN103439012 A).
Regarding claim 2, the specific type of an electronic attenuator utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chuard et al (US 2016/0377230) is cited for disclosing a cryogenic device comprising a SNSPD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878